DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending in the present application, with claims 1 and 20 being independent. Claims 1, 2, 5, 7, 8, 11, 13, 14, 16, and 18-20 have been amended.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 21 November 2019, 19 April 2021, and 17 June 2021 have been considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 9, filed 17 March 2022, with respect to the objections to the claims, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The objections to the claims have been withdrawn.
Applicant’s arguments, see page 9, filed 17 March 2022, with respect to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-20, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-20 have been withdrawn.
Applicant’s arguments, see pages 9-11, filed 17 March 2022, with respect to the prior art rejection, along with accompanying amendments received on the same date, have been fully considered, but are not persuasive. Applicant argues that the prior art of record does not teach or reasonably suggest at least creating a mesh by subdividing a virtual projection screen having a three-dimensional shape and including a three-dimensional virtual reality object. The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-20 have been withdrawn.
Claim Interpretation
The limitation “place image pieces that are subdivisions of the captured image to the corresponding mesh by a pixel shader based on the positions of the vertexes in the virtual screen” in claims 1 and 20 is being interpreted along the lines of paragraph 108. That is the image pieces that are subdivisions of the captured image are placed on corresponding pixels of the mesh by a pixel shader based on the positions of the vertexes in the two-dimensional virtual screen.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the ‘Previously Presented’ claims as set forth in the Non-Final Office Action, mailed on 21 December 2021.
However, in the context of newly amended claims 1 and 20, the prior art of record does not teach or reasonably suggest each and every limitation as set forth in the claims. For instance, with respect to claim 1, when considered as whole with the remaining limitations, the prior art of record does not teach or reasonably suggest “ place a virtual camera in a three-dimensional virtual space based on the positional information and the posture information; place a virtual projection screen having a three-dimensional shape; place at least one of the additional display information on the virtual projection screen into the three-dimensional virtual space as a three-dimensional virtual reality object; create a mesh subdividing the virtual projection screen to generate a plurality of mesh faces, the mesh being distorted in the opposite direction of lens  distortion caused in the captured image; convert vertexes of the virtual reality object and vertexes of the mesh faces by a vertex shader based on a position and a direction of the virtual camera into positions in a two-dimensional virtual screen that is a perspective projection plane; place image pieces that are subdivisions of the captured image to the corresponding mesh by a pixel shader based on the positions of the vertexes in the virtual screen; and generate a synthesized image where a graphic rendering the virtual reality object is synthesized with the captured image.” Claim 20 recites substantially similar limitations as to that of claim 1. Accordingly the subjection matter of claims 1 and 20 are found to be allowable. Claims depending thereon are also found to be allowable for at least the reason(s) set forth for the claims from which they depend. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG Publication 2012/0056992 to Kuroda teaches an Image Generation System, Image Generation Method, and Information Storage Medium. Kuroda further teaches that image generation section performs a drawing process based on the results of various processes (game process and simulation process) performed by the processing section to generate an image, and outputs the generated image to the display section, see paragraph 101. Specifically, the image generation section performs a geometric process (e.g., coordinate transformation (world coordinate transformation and camera coordinate transformation), clipping, perspective transformation, or light source process), and generates drawing data (e.g., primitive surface vertex position coordinates, texture coordinates, color data, normal vector, or alpha-value) based on the results of the geometric process, see paragraph 101. The image generation section draws the object (one or more primitive surfaces) subjected to perspective transformation in a drawing buffer (i.e., a buffer ( e.g., frame buffer or work buffer) that can store image information corresponding to each pixel) based on the drawing data (primitive surface data), see paragraph 101. The image generation section thus generates an image viewed from the virtual camera (given viewpoint) in the object space, see paragraph 101. The drawing process may be implemented by a vertex shader process or a pixel shader process, see paragraph 101.
US PG Publication 2015/0054841 to Cornell teaches Image Shader Using Style Attribute References. Cornell further teaches that image shaders are well known in the art and various types of image shaders are available in various application programming interfaces provided by, for example, OpenGL and Direct3D, to define special shading functions, see paragraph 5. Basically, image shaders are simple programs in a high level programming language that describe or determine the traits of either a vertex or a pixel, see paragraph 5. Vertex shaders, for example, define the traits (e.g., position, texture coordinates, colors, etc) of a vertex, while pixel or fragment shaders define the traits (color, z-depth and alpha value) of a pixel, see paragraph 5. A vertex shader is called for each vertex in an image element or primitive so that, for each vertex input into the vertex shader, the vertex shader produces one (updated) vertex output, see paragraph 5. As a more particular example of image shader technology, Direct3D and OpenGL graphic libraries use three basic types of shaders including vertex shaders, geometry shaders, and pixel or fragment shaders…As noted, the purpose of a vertex shader is to transform a position of a vertex in a virtual space to the two-dimensional coordinate at which it appears on the display screen…vertex shaders can manipulate properties such as position, color, and texture coordinates…pixel shaders, which are also called fragment shaders, calculate the color and light properties of individual pixels in an image, see paragraph 6. Fragment shaders operate to fill in the pixel values of the polygons being sent through the graphics pipeline, see paragraph 6
Japanese Patent Publication JP 2011/227864 to Sasahara teaches a Viewpoint Converting Device, Method, and Program for Image. Sasahara further teaches that meshes represented surfaces as a collection of a plurality of triangles, see paragraphs 44 and 45. Since, the size of the viewpoint conversion target areas, the direction and amount of changing the viewpoint direction, and the like are different, the shape of the mesh itself and the number and shape of the triangles constituting the mesh are different, see for instance, paragraph 45. The images in the viewpoint conversion target regions may have lens distortion due to the lenses of the cameras…in such a case, it is advisable to create a mesh so that the lens distortion can be corrected together with the viewpoint conversion process, see for instance, paragraph 45. The image viewpoint conversion program causes the mesh created on the GPU to execute a drawing process in which the image of the viewpoint conversion target area is pasted as a texture…and causes the GPU to execute the drawing process, see for instance, paragraph 46. The specific operation related to the geometric transformation required when performing these processes differs depending on the type of GPU, see paragraph 49. For example, in a GPU that provides functions such as a vertex shader, a geometry shader, and a pixel shader that can be programmed by the user, each program for executing these geometric transformations is set in the GPU only as necessary, see for instance, paragraph 49.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613